United States Court of Appeals
      for the Federal Circuit
                ______________________

PAT HUVAL RESTAURANT & OYSTER BAR, INC.,
   AQUA FARMS CRAWFISH, INC., CATFISH
 WHOLESALE, INC., CHARLES BERNARD, DBA
CHARLES' CRAWFISH PAD, ANDRE LEGER, DBA
     CHEZ FRANCOIS, JIM FRUGE, DBA
 FISHERMAN'S COVE, J. BERNARD SEAFOOD
 PROCESSING, INC., FRENCH'S ENTERPRISES
        SEAFOOD PEELING PLANT,
                 Plaintiffs

   SKF USA INC., JTEKT NORTH AMERICA
 CORPORATION (FORMERLY KNOWN AS KOYO
        CORPORATION OF U.S.A.),
             Plaintiffs-Appellants

                           v.

INTERNATIONAL TRADE COMMISSION, UNITED
 STATES CUSTOMS AND BORDER PROTECTION,
  THE TIMKEN COMPANY, MPB CORPORATION,
             Defendants-Appellees
            ______________________

                 2012-1250, 2012-1347
                ______________________

   Appeals from the United States Court of International
Trade in Nos. 06-CV-0290, 06-CV-0324, 06-CV-0328, 07-
CV-0035, 08-CV-0340, 10-CV-0001, Judge Gregory W.
Carman.
2                   PAT HUVAL RESTAURANT & OYSTER   v. ITC



                ______________________

                 Decided: May 7, 2015
                ______________________

    HERBERT C. SHELLEY, Steptoe & Johnson, LLP, Wash-
ington, DC, argued for plaintiff-appellant SKF USA Inc.
Also represented by CHRISTOPHER GENTILE FALCONE.

    JOHN M. GURLEY, Arent Fox, LLP, Washington, DC,
for plaintiff-appellant JTEKT North America Corporation.
Also represented by DIANA DIMITRIUC-QUAIA, NANCY
NOONAN.

    PATRICK VINCENT GALLAGHER, JR., Office of the Gen-
eral Counsel, United States International Trade Commis-
sion, Washington, DC, argued for defendant-appellee
International Trade Commission. Also represented by
NEAL J. REYNOLDS, JAMES M. LYONS, ROBIN LYNN TURNER,
DOMINIC L. BIANCHI.

    MARTIN M. TOMLINSON, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, argued for defendant-appellee
United States Customs and Border Protection. Also
represented by ALEXANDER V. SVERDLOV, JOYCE R.
BRANDA, JEANNE E. DAVIDSON, FRANKLIN E. WHITE, JR.;
JESSICA MILLER, SUZANNA HARTZELL-BALLARD, Office of
Assistant Chief Counsel, United States Customs and
Border Protection, Indianapolis, IN.

   TERENCE PATRICK STEWART, Stewart & Stewart,
Washington, DC, argued for defendants-appellees The
Timken Company, MPB Corporation. Also represented by
PATRICK JOHN MCDONOUGH, GEERT M. DE PREST.
               ______________________

     Before LOURIE, BRYSON, and CHEN, Circuit Judges.
PAT HUVAL RESTAURANT & OYSTER     v. ITC                   3



BRYSON, Circuit Judge.
     This is another in a series of cases challenging the
constitutionality of the Continued Dumping and Subsidy
Offset Act of 2000, 19 U.S.C. § 1675c(a) (2000), known as
the CDSOA or “the Byrd Amendment.” We have previous-
ly upheld that statute against challenges based on the
First Amendment and the equal protection component of
the Fifth Amendment’s Due Process Clause. See SKF
USA, Inc. v. U.S. Customs & Border Prot., 556 F.3d 1337
(Fed. Cir. 2009); see also Giorgio Foods, Inc. v. United
States, Nos. 2013-1304 et al., slip op. 13-16 (Fed. Cir. Apr.
24, 2015); Ashley Furniture Indus., Inc. v. United States,
734 F.3d 1306, 1310-12 (Fed. Cir. 2013), cert. denied, 135
S. Ct. 72 (2014); PS Chez Sidney, L.L.C. v. United States
Int’l Trade Comm’n, 684 F.3d 1374, 1380-81 (Fed. Cir.
2012). Today we address a challenge to the statute in
which the appellants have asserted that the retroactive
application of the Byrd Amendment violates due process.
The Court of International Trade rejected that constitu-
tional attack, and we affirm.
                              I
    In the prior SKF appeal, we described the legislative
background of the Byrd Amendment and litigation relat-
ing to that amendment in some detail. We therefore
summarize that background only briefly here.
    The Byrd Amendment provided for the distribution of
antidumping duties collected by the United States to
“affected domestic producers” of goods that are subject to
an antidumping duty order. See 19 U.S.C. § 1675c(b)(1),
(d). The statute defined an “affected domestic producer”
as a party that either petitioned for an antidumping duty
order or was an “interested party in support of the peti-
tion.” Id. § 1675c(b)(1)(A). The Byrd Amendment was
repealed in 2006, Pub. L. 109-171, § 7601(a), 120 Stat. 4,
154 (2006), but the repealing statute provided that any
duties paid on goods that entered the United States prior
4                    PAT HUVAL RESTAURANT & OYSTER    v. ITC



to the date of repeal would continue to be distributed in
accordance with the pre-repeal statutory scheme. Id.
§ 7601(b), 120 Stat. at 154.
     The Byrd Amendment provided for antidumping du-
ties to be distributed to parties who supported the corre-
sponding antidumping petitions that resulted in “orders
or findings in effect on January 1, 1999, or thereafter.” 19
U.S.C. § 1675c(d)(1). Because the Byrd Amendment
directed that distributions of antidumping duties be made
only to petitioners and those interested parties “in sup-
port of the petition,” domestic producers who opposed
antidumping petitions were not eligible for Byrd Amend-
ment payments. Several ineligible domestic producers
challenged the constitutionality of the Byrd Amendment
on various grounds, leading to a number of decisions by
both the Court of International Trade and this court.
    The first challenge to the Byrd Amendment filed in
this court was brought by SKF USA, Inc. A series of
antidumping petitions had been filed seeking antidump-
ing duty orders on two classes of imported antifriction
bearings. SKF opposed the petitions, but the petitions
were granted in 1989. When the Byrd Amendment was
subsequently enacted in 2000, the Commerce Department
distributed the duties collected under those antidumping
duty orders to those domestic producers who had support-
ed the petitions. Because SKF had opposed the petitions,
the Byrd Amendment rendered SKF ineligible to receive a
share of the collected duties. SKF then brought suit in
the Court of International Trade, seeking a share of the
duties collected under the antidumping duty orders on
antifriction bearings for fiscal year 2005.
    SKF’s principal argument was that the Byrd Amend-
ment impermissibly discriminates among participants in
an antidumping investigation in violation of the First
Amendment and equal protection principles. SKF pre-
vailed in the Court of International Trade on its equal
PAT HUVAL RESTAURANT & OYSTER   v. ITC                   5



protection claim, see 451 F. Supp. 2d 1355 (Ct. Int’l Trade
2006), but this court reversed. On appeal, SKF put for-
ward its First Amendment argument as its primary
theory for affirmance. We rejected that argument, hold-
ing that the Byrd Amendment’s provision granting pay-
ments only to parties who supported the antidumping
petition was not a penalty based on speech, but instead
was a constitutionally permissible reward for supporting
the enforcement of U.S. antidumping law. SKF USA, Inc.
v. U.S. Customs & Border Prot., 556 F.3d 1337, 1355-60
(Fed. Cir. 2009). We also rejected SKF’s secondary argu-
ment that the Byrd Amendment denied it the equal
protection of the laws, holding that the statute served a
substantial governmental interest and was not unconsti-
tutional under the “rational basis standard” typically
applied to equal protection challenges to economic regula-
tions. Id. at 1360.
    In the two cases that led to this appeal, appellants
JTEKT and SKF USA, Inc., filed constitutional challenges
in 2006 to the petition-support requirement of the Byrd
Amendment.1 They were among those domestic produc-
ers who did not support the antidumping petitions relat-
ing to antifriction bearings and were therefore not
awarded distributions of antidumping duties under the
Byrd Amendment. They alleged that by depriving them
of a share of those disbursements—while providing dis-
bursements to their competitors who had supported the



   1    SKF USA, Inc., was a party to the first SKF case,
which was decided by this court in 2009, and is also a
party to this appeal. The first case involved distributions
of Byrd Amendment funds for fiscal year 2005; SKF’s
complaints in this case involve distributions for fiscal
years 2004 and 2006. SKF has raised additional constitu-
tional challenges to the statute in this appeal beyond
those raised in the first appeal.
6                    PAT HUVAL RESTAURANT & OYSTER   v. ITC



petitions—the statute violated their rights under the
First Amendment and both the equal protection and due
process guarantees of the Fifth Amendment. The trial
court stayed the action pending this court’s disposition of
the first SKF appeal.
     After this court’s decision in the first SKF case, the
Court of International Trade dismissed the complaints
filed by JTEKT and SKF in the present cases for failure to
state a claim upon which relief could be granted. The
court also granted judgment as to several claims raised by
JTEKT and SKF on timeliness and mootness grounds.
    While SKF precluded the challenges on First
Amendment and equal protection grounds, the complaints
also alleged that the petition-support requirement of the
Byrd Amendment is impermissibly retroactive.           The
Court of International Trade rejected that argument,
holding that the retroactive reach of the petition-support
requirement in the Byrd Amendment is justified by a
rational legislative purpose and therefore is not vulnera-
ble to attack on constitutional due process grounds. Pat
Huval Rest. & Oyster Bar, Inc. v. U.S. Int’l Trade
Comm’n, 823 F. Supp. 2d 1365, 1377 (Ct. Int’l Trade
2012). The court explained that it “was not arbitrary or
irrational for Congress to conclude that the legislative
purpose of rewarding domestic producers who supported
antidumping petitions . . . would be more fully effectuated
if the petition support requirement were applied both
prospectively and retroactively.” 823 F. Supp. 2d at 1377
(quoting N.H. Ball Bearing, Inc. v. United States, 815 F.
Supp. 2d 1301, 1309 (Ct. Int’l Trade 2012)) (alteration in
original) (internal quotation marks omitted). Thus, the
court ruled that it was not impermissible for Congress to
base eligibility for Byrd Amendment disbursements “on a
decision on whether to support the petition that Plaintiffs
made prior to the enactment of the CDSOA.” Id.
PAT HUVAL RESTAURANT & OYSTER     v. ITC                   7



    The trial court also held that two of the claims—SKF’s
claim for fiscal year 2004 distributions and JTEKT’s claim
for fiscal year 2006 distributions—were barred by the
two-year statute of limitations in 28 U.S.C. § 2636(i).
According to the trial court, those claims accrued when
Customs and Border Protection published its notice of
intent to distribute duties for the applicable fiscal year in
the Federal Register, which was more than two years
before SKF and JTEKT filed their complaints for the
distributions attributable to those fiscal years. 823 F.
Supp. 2d at 1374.
    SKF and JTEKT took appeals from the judgments
against them. Their appeals were consolidated and then
stayed pending this court’s decision in the Ashley Furni-
ture case, which involved a further First Amendment
challenge to the petition-support requirement of the Byrd
Amendment. In its decision in Ashley Furniture, this
court affirmed the dismissal of the First Amendment
challenges raised in that case. 734 F.3d at 1310-12.
Following the decision in Ashley Furniture, the private
appellees—the Timken Corporation and MPB Corpora-
tion—moved for summary affirmance in the present
cases. This court denied the motion for summary affir-
mance, and the cases proceeded to briefing and argument.
                             II
    Issues of retroactivity frequently involve questions of
whether a particular statute was intended to have retro-
active effect or not. This case does not present that issue,
as it is clear that the Byrd Amendment applies retroac-
tively; that is, it provides for distributions to parties who
expressed their support for antidumping petitions prior to
the enactment of the statute.
   In its brief, the International Trade Commission ar-
gues that the statute is not retroactive because it does not
impose any burdens on parties such as SKF and JTEKT
on account of their failure to support the antidumping
8                    PAT HUVAL RESTAURANT & OYSTER    v. ITC



petitions other than denying them disbursements. How-
ever, the appellants contend that they have suffered
injury from the petition-support requirement of the Byrd
Amendment because they have suffered competitive
injury on account of the distributions made to their com-
petitors who supported the petition. Had they been aware
that support of the petition would result in distributions,
they argue, they might have acted differently.
     The competitive injury claimed by the appellants is
indirect, unlike injuries typically suffered as a result of
retroactive legislative acts, such as imposing liability for
conduct that was not prohibited at the time of the con-
duct, or imposing fees for past activity after the activity
has ceased. Nonetheless, the claim of injury is sufficiently
plausible that it is reasonable to treat the Byrd Amend-
ment as retroactive in effect, even though the retroactivi-
ty is substantially less severe than in other cases. See,
e.g., Canadian Lumber Trade Alliance v. United States,
425 F. Supp. 2d 1321, 1338-41 (Ct. Int’l Trade 2006),
vacated in part on other grounds, Canadian Lumber
Trade Alliance v. United States, 517 F.3d 1319 (Fed. Cir.
2008).
    For that reason, we treat the Byrd Amendment as
retroactive in effect. The question before us, then, is
whether the retroactive application of the statute violates
the Due Process Clause of the Fifth Amendment. 2




    2   Several of the cases cited by the appellants address
the question whether a particular statute should be
interpreted as having retroactive effect. See Landgraf v.
USI Film Prods., 511 U.S. 244 (1994); Princess Cruises,
Inc. v. United States, 397 F.3d 1358 (Fed. Cir. 2005).
Because we conclude that the Byrd Amendment is retro-
active, those cases have no application here.
PAT HUVAL RESTAURANT & OYSTER    v. ITC                     9



      The due process restrictions on Congress’s freedom to
legislate on economic matters are not exacting. The
Supreme Court explained in Usery v. Turner Elkhorn
Mining Co., 428 U.S. 1, 15 (1976), that “legislative Acts
adjusting the burdens and benefits of economic life come
to the Court with a presumption of constitutionality, and
. . . the burden is on one complaining of a due process
violation to establish that the legislature has acted in an
arbitrary and irrational way.” That principle is fully
applicable to retroactive legislation. “[T]he strong defer-
ence accorded legislation in the field of national economic
policy is no less applicable when that legislation is applied
retroactively.” Pension Benefit Guar. Corp. v. R.A. Gray
& Co., 467 U.S. 717, 729 (1984). It has been recognized
that “[t]he retroactive aspects of legislation, as well as the
prospective aspects, must meet the test of due process,
and the justifications for the latter may not suffice for the
former,” id. at 730 (quoting Usery, 428 U.S. at 17), but
that standard is met so long as the retroactive application
of the legislation is “justified by a rational legislative
purpose,” id.; see also Brooks v. Dunlop Mfg. Inc., 702
F.3d 624, 628 (Fed. Cir. 2012); Commonwealth Edison Co.




    The private party appellees argue that the Due Pro-
cess Clause does not apply in this case because the appel-
lants have not shown that they have been deprived of any
vested property right. This court has ruled that while the
presence of vested rights may be relevant to the due
process analysis of retroactive legislation, it is not a
threshold test. GPX Int’l Tire Co. v. United States, 780
F.3d 1136, 1141 (Fed. Cir. 2015). We therefore decide this
case on the merits of the due process claim and do not
decide whether the competitive injury claimed by the
appellants constitutes a deprivation of a cognizable prop-
erty interest of the sort that would be sufficient to trigger
procedural due process rights.
10                   PAT HUVAL RESTAURANT & OYSTER    v. ITC



v. United States, 271 F.3d 1327, 1341 (Fed. Cir. 2001) (en
banc).
     The Supreme Court has been quite explicit on that
point: “Provided that the retroactive application of a
statute is supported by a legitimate legislative purpose
furthered by rational means, judgments about the wisdom
of such legislation remain within the exclusive province of
the legislative and executive branches.” Pension Benefit
Guar. Corp., 467 U.S. at 729. As this court has recog-
nized, “[t]he presumption of constitutionality is extremely
difficult to overcome,” Wheeler v. United States, 768 F.2d
1333, 1337 (Fed. Cir. 1985), and therefore “such Due
Process challenges will only succeed in the rarest of
cases,” Commonwealth Edison, 271 F.3d at 1345.
    Based on those applicable standards, this court’s 2009
decision in SKF largely decides this issue against the
appellants here. In that case, addressing First Amend-
ment and equal protection challenges to the Byrd
Amendment, the court held that the statute was “within
the constitutional power of Congress to enact,” that it
furthered “the government’s substantial interest in en-
forcing the trade laws,” and that it was “not overly broad.”
SKF, 556 F.3d at 1360. In particular, the court found
that the purpose of the statute was “to reward injured
parties who assisted government enforcement of the
antidumping laws by initiating or supporting antidump-
ing proceedings,” id. at 1352, and that the government
“has a substantial interest in rewarding those who assist
in the enforcement of government policy,” id. at 1355. For
that reason, the court concluded, it was “rational for
Congress to conclude that those who did not support the
petition should not be rewarded,” id. at 1359, and that the
statute was “rationally related to the government’s legit-
imate purpose of rewarding parties who promote the
government’s policy against dumping,” id. at 1360.
PAT HUVAL RESTAURANT & OYSTER     v. ITC                    11



    The SKF court’s conclusion that the statute promoted
a substantial governmental interest in a rational manner,
albeit reached in the context of First Amendment and
equal protection analysis, is nonetheless squarely appli-
cable here, where the constitutionality of the statute
turns on the same standard: whether the statute is ra-
tionally related to a legitimate legislative purpose.
    In their reply brief, the appellants cite Zobel v. Wil-
liams, 457 U.S. 55, 62 (1982), for the proposition that
rewarding parties for past conduct is not a legitimate
governmental purpose. Zobel, however, does not stand for
such a broad proposition. In that case, the State of Alas-
ka provided citizens with distributions derived from state
receipts from natural resource development. The state
allocated different amounts to citizens based on the
length of each citizen’s residence in the state, including
periods prior to the enactment of the statute providing for
those distributions.
     The Supreme Court in Zobel held that the articulated
state justification for the disbursement scheme—to re-
ward citizens for unspecified past contributions to the
state—was not a legitimate state purpose that would
justify the differential treatment of citizens based on the
length of their residence in the state. Citing Shapiro v.
Thompson, 394 U.S. 618 (1969), the Court ruled that the
Equal Protection Clause of the Fourteenth Amendment
prohibits making the amount of a cash dividend depend
on the length of a citizen’s residence in the state, just as it
would prohibit limiting eligibility for civil service jobs or
government contracts to long-time residents, or charging
citizens different amounts for the use of public facilities
based on the length of their residence in the state. 457
U.S. at 63-64.
    This case does not involve the issue of discriminating
among citizens of a state based on the length of their
residence in the state. It therefore does not run afoul of
12                   PAT HUVAL RESTAURANT & OYSTER   v. ITC



the principles articulated by the Supreme Court in Zobel
and Shapiro v. Thompson. Nothing in Zobel suggests that
its analysis is so broad as to render illegitimate any
legislative action designed to reward conduct that preced-
ed the enactment of the legislation. This court’s decision
in SKF makes clear that equal protection does not sweep
that broadly.
    The appellants have failed to distinguish the determi-
nation of the SKF court that there is a “rational relation-
ship” between a party’s past support for an antidumping
petition and legislatively sanctioned rewards for that past
conduct. For that reason, the appellants have not met
their burden of showing that when it enacted the Byrd
Amendment, Congress acted in “an arbitrary and irra-
tional way.” Usery, 428 U.S. at 15. 3
    The appellants make several arguments in support of
their contention that the retroactive aspect of the Byrd
Amendment “is not rationally related to a legitimate
governmental purpose.” Appellants’ Br. 19. First, they
contend that “[r]ewarding speech and conduct that oc-
curred prior to the enactment of the CDSOA will not
further the governmental purposes of preventing dumping
or enforcing the trade laws.” Id.




     3  This court in GPX set out a nonexclusive list of
factors that bear on whether particular retroactive legis-
lation is constitutional. They include whether the retro-
active provision is wholly unexpected and whether the
new statute is remedial in nature. GPX, 780 F.3d at
1142. Another relevant consideration is whether the
complaining party has suffered a direct burden as a result
of the retroactive statute. Where, as here, the complain-
ing party has suffered only an indirect injury, the factors
relating to detrimental reliance have less weight.
PAT HUVAL RESTAURANT & OYSTER   v. ITC                   13



     The problem with the appellants’ position is that it
treats the legislative purpose of rewarding parties that
have supported antidumping petitions as having only one
legitimate objective—“incentivizing litigation support
activities that aid enforcement of the trade laws.” Appel-
lants’ Br. 20. That purpose, according to the appellants,
is “only rationally related to post-enactment orders where
domestic producers had notice of the CDSOA’s provi-
sions.” Id. In the appellants’ view, “[t]o reward pre-
enactment litigation support activities would be gratui-
tous and unrelated to the goal of motivating compliance
with governmental policy.” Id.
      The appellants are mistaken in two respects. First,
a legislative purpose to reward particular conduct is valid
for its own sake, not just because it may have the effect of
incentivizing particular conduct. Thus, for example, a
legislative program retroactively providing benefits to
veterans is justified as a reward to the veterans for their
service; its rationality does not depend on whether the
program induces others to join the military. Indeed, some
such programs have no direct prospective effects at all
(such as programs limited to veterans of a particular past
conflict) but nonetheless undoubtedly serve a legitimate
legislative purpose and thus do not offend the Due Pro-
cess Clause on account of their retroactive effect. 4



   4     That example cannot be distinguished on the
ground that in this case the appellants claim to have
suffered competitive injury from the disbursements made
to their competitors in the domestic industry; statutory
benefits to veterans include such benefits as preference in
civil service employment, which gives veterans a competi-
tive advantage over non-veterans, yet such statutes have
been consistently upheld against constitutional challenge.
See, e.g., Regan v. Taxation with Representation, 461 U.S.
540, 551 (1983); Personnel Adm’r v. Feeney, 442 U.S. 256
14                    PAT HUVAL RESTAURANT & OYSTER     v. ITC



     Second, even to the extent that the purpose of the
Byrd Amendment was to encourage support for trade
policy, retroactive payments to supporters are rationally
related to that objective. By giving the statute retroactive
effect, Congress increased the magnitude of the rewards
to supporters of antidumping petitions. The magnitude of
the rewards—even retroactive rewards—serves as a
measure of congressional support for the conduct at issue,
thereby encouraging similar conduct in the future. See
Landgraf, 511 U.S. at 267-68 (“Retroactivity provisions
often serve entirely benign and legitimate purposes, . . .
[including] giv[ing] comprehensive effect to a new law
Congress considers salutary.”); Pension Benefit Guar.
Corp., 467 U.S. at 730 (“[I]t was eminently rational for
Congress to conclude that the purposes of the [legislation
before the Court] could be more fully effectuated if its
withdrawal liability provisions were applied retroactive-
ly.”).
    The Court of International Trade made this point
clearly in language upon which we cannot improve:
         It was not arbitrary or irrational for Congress
     to conclude that the legislative purpose of reward-
     ing domestic producers who supported antidump-
     ing petitions, i.e., the very legislative purpose the
     Court of Appeals recognized, would be “more fully
     effectuated if the petition support requirement
     were applied both prospectively and retroactively.
     See Pension Benefit, 467 U.S. at 730-31. By doing
     so, Congress provided monetary rewards, in the
     form of reimbursed expenses, not only to domestic
     producers expressing support for petitions in fu-
     ture antidumping investigations but also to those
     domestic producers who supported past antidump-


(1979); Russell v. Hodges, 470 F.2d 212, 218 (2d Cir.
1972).
PAT HUVAL RESTAURANT & OYSTER    v. ITC                   15



    ing petitions that ripened into antidumping duty
    orders and who continue to produce goods compet-
    ing with imported merchandise subject to those
    orders. By applying the CDSOA to the approxi-
    mately 350 antidumping and countervailing duty
    orders in effect before the CDSOA enactment, ra-
    ther than only to those orders issued afterwards,
    Congress provided a reward mechanism that was
    considerably more comprehensive than one based
    only on a prospective scheme.
N.H. Ball Bearings, Inc. v. United States, 815 F. Supp. 2d
1301 (Ct. Int’l Trade 2012) (citation omitted), aff’d, 563 F.
App’x 779 (Fed. Cir. 2014).
    The appellants also argue that the retroactive appli-
cation of the Byrd Amendment is not rationally related to
legitimate governmental interests because not all qualify-
ing parties receive distributions. That is, in some in-
stances antidumping duty orders provide no revenue, and
thus no distributions can be made.
    That argument is frivolous. If it is rational for the
government to make payments from a fund to reward a
certain class of persons, it is no less rational for the
government to provide that those payments will be made
whenever such funds are available, but not otherwise.
That is particularly true in light of the fact that when
antidumping duties are not available for disbursement,
that means that dumping has not continued for the cov-
ered products, and that the antidumping duty order has
effectively eliminated unfair import pricing for those
products. In that situation, where the domestic producers
are no longer being injured, Congress could legitimately
conclude that, in light of the purpose of rewarding injured
domestic producers, there is less need to provide pay-
ments to producers who supported the antidumping
petition.
16                   PAT HUVAL RESTAURANT & OYSTER    v. ITC



    In their reply brief, the appellants challenge the ra-
tionality of the Byrd Amendment’s distinction between
those domestic industries that supported the petition and
those that did not. They argue that to the extent the Byrd
Amendment is intended to remedy injury caused by
dumping, it is not reasonable to assume that those who
supported the antidumping petition were injured, while
those who did not support the petition were not.
    Because the rationale for the statute identified in
SKF was principally one of reward, not remedy, that
argument does not address the main justification for the
distinction drawn by the statute. In any event, to the
extent that the statute is addressed to remedial concerns,
the statutory distinction may not be a perfect fit for
assessing injury, but it is not irrational. Looking to those
who asked for protection from dumping is at least a
reasonable proxy for those who needed it.
    The appellants next contend that the Byrd Amend-
ment is constitutionally suspect because it was devised as
“a means of retribution” against parties who did not
support antidumping petitions. To the contrary, there is
no indication that the Byrd Amendment was intended to
serve a retributive purpose, and the appellees have not
defended its constitutionality on that ground.
    To support their “retribution” argument, the appel-
lants point out that the Byrd Amendment provides that a
company that opposed an antidumping petition cannot
make itself eligible for disbursements simply by acquiring
a company that supported a petition. See 19 U.S.C.
§ 1675c(b)(1). That provision of the statute is not evi-
dence of a retributive purpose. Instead, it simply main-
tains the integrity of the line between those companies
that supported an antidumping petition and those that
did not. It does so by closing a potential loophole that
would allow non-supporters in effect to purchase the right
to disbursements under the Byrd Amendment by acquir-
PAT HUVAL RESTAURANT & OYSTER     v. ITC                 17



ing a company that had supported the petition. Con-
gress’s decision to distinguish between supporters of a
petition and non-supporters is not an indication of a
punitive or retributive purpose, but simply underscores
Congress’s purpose of according separate treatment to
those two classes of domestic producers, a purpose that
we have already held, in SKF, to be valid.
    Finally, the appellants argue that the retroactive na-
ture of the Byrd Amendment renders the statute uncon-
stitutional because it has produced too great a reward for
the particular beneficiaries of the antidumping duty order
at issue in this case. It is difficult to understand how the
legitimate purpose of rewarding particular conduct is
rendered illegitimate if the rewards are too generous. In
any event, however, the amount collected in antidumping
duties can be viewed as a rough indicator of the degree of
injury suffered by the domestic industry and the need for
an antidumping remedy, so the fact that petition support-
ers in industries in which large sums were collected have
received generous distributions does not render the statu-
tory scheme irrational.
    For those reasons, we reject the appellants’ contention
that the retroactive application of the Byrd Amendment
violates the Due Process Clause of the Fifth Amendment.
                            III
    The Court of International Trade held that the claim
by SKF for distributions for fiscal year 2004 and the claim
by JTEKT for distributions for fiscal year 2006 were
barred by the two-year statute of limitations in 28 U.S.C.
§ 2636(i). 5 The appellants argue that “if successful as to


   5   There is some confusion as to whether the trial
court held that JTEKT’s claim for distributions for fiscal
year 2004 was time-barred. The appellants assert that
the court so held, but the court’s opinion does not contain
18                   PAT HUVAL RESTAURANT & OYSTER    v. ITC



the Due Process claims, they challenge the CIT’s statute
of limitations decision for each Plaintiff-Appellant.”
Appellants’ Br. 3. In the earlier SKF case, we assumed,
without deciding, that the statute of limitations in section
2636(i) is jurisdictional, but we held that SKF had satis-
fied the statute. SKF, 556 F.3d at 1347-49. In this case,
we likewise assume that the statute of limitations is
jurisdictional, but again find that it is not necessary to
decide that issue.
    Although each appellant had at least one claim that
the trial court held to be time-barred, each also had at
least one claim that was timely. As to JTEKT, the trial
court held that its claim for distributions for fiscal year
2006 was untimely because the complaint raising that
claim was not filed until 2008, more than two years after
the notice of intent to distribute was published for that
year. However, as the parties acknowledge, JTEKT’s
2006 complaint referenced its claim for distributions for
fiscal year 2006. JTEKT’s claim for fiscal year 2006 was
therefore timely. With respect to SKF, it is undisputed
that its claim for distributions for fiscal year 2006 was
timely.
    Because each appellant has raised a claim that was
clearly within the limitations period, we have jurisdiction
to reach the merits of the appellants’ due process claims.
And because the appellants represented in their brief that
they challenge the trial court’s ruling on the statute of
limitations issue only if they prevail on their due process
claim, our decision rejecting the due process claim means
that the claims that the trial court found to be barred on
limitations grounds are not before us. We therefore


an explicit ruling on that issue. We will assume, with the
appellants, that the court implicitly ruled against JTEKT
on that issue, as it makes no difference to the disposition
of this appeal.
PAT HUVAL RESTAURANT & OYSTER   v. ITC                  19



affirm the judgment as to both appellants without reach-
ing the issue of untimeliness as to the claim for distribu-
tions in fiscal year 2004.
                      AFFIRMED